Order, Supreme Court, Kings County (Cooper, J.), dated September 23, 1980 (transferred to this court by order of the Appellate Division, Second Department, dated July 30, 1981), granting renewal and, upon renewal, adhering to the original determination which, inter alia, denied counsel fees to appellants Leibowitz, Platzer and Fineberg, attorneys to the assignee; reduced the fee of appellant Leon I. Radin and Co,, accountants to the assignee; denied the motion to vacate the order of reference and to disaffirm the purported decision and order of February 14, 1980; and denied the motion to approve the final account of the assignee as filed, unanimously modified, on the law and the facts and in the exercise of discretion, to set attorney’s fees at $13,500, and otherwise affirmed, without costs. Order, Supreme Court, Kings County (Cooper, J.), dated July 28, 1980 (transferred to this court by order of the Appellate Division, Second Department, dated July 30,1981), dismissed as superseded by the appeal from the aforesaid order, without costs. Order, Supreme Court, Kings County (Cooper, J.), dated September 23,1980 (transferred to this court by order of the Appellate Division, Second Department, dated July 30, 1981), which granted compensation to Abraham J. Multer, as referee in the amount of $2,500 and directed the assignee to pay that sum from the assignee’s account, dismissed, without costs, as appellants are not parties aggrieved. The Supreme Court found that the attorneys for the assignee were entitled to a fee of $23,000. The record indicates that the court’s determination was reasonable and within its discretion. However, the entire fee was offset against the uncollected accounts receivable of over $95,000. While some surcharge is in order here, we feel that a surcharge of 10% of the uncollected accounts would be reasonable under all of the circumstances, resulting in an attorney’s fee of $13,500. Concur •— Murphy, P. J., Carro, Markewich, Silverman and Lynch, JJ.